Exhibit 10.1

 

The Tripartite Joint Planting Auricularia Auricula Contract

 

Party A: Harbin Yew Science and Technology Development Co., Ltd.

Party B: Wuchang Xinlin Forestry Co., Ltd.

Party C: 15 Farmer Households (Yuanlin Guo, Fei Wang, Hui Geng, Peibao Liu,
Lizhi Sun, Zhimin Wang, Yan Wang, Jixiang Wang, Cai Wang, Mingjun Cui, Lianchun
Ma, Chunping Wang, Yuxin Yin, Fengxia Ji, Dongshui Ji)

 

In accordance with the provisions of "Contract Law of People's Republic of
China" and other relevant laws and administrative regulations, follow by the
principles of equality, voluntary, fairness and honesty, and to clarify the
rights and obligations of Party A, B and C, we have signed this contract so that
all the parties abide by the provisions set below.

 

I. Project Overview

 

1.Planting Location: Weihe Qingshan Forestry Center.

2.Cooperation Term: From April 20, 2015 to December 31, 2015

3.Planting Variety: Auricularia Auricula (also known as Wood Ear Mushroom).

 

II. Cooperation Mode: Tripartite Joint Planting

 

1.Party A will provide advance funding of RMB 10,000,000 (the “Advance Funds”)
to be used for the purchase of raw materials for the project.

2.Party B will provide the land for the project which includes the clearing of
forest residue to be used as the foundation of wood ear mushroom plantation and
management.

3.Party C will provide the plantation equipment, daily management, harvesting,
and labor salaries and other direct expenses.

 

III. The Distribution of Profits

 

1.Party A is responsible for selling the wood ear mushroom at market price, and
bookkeeping and accounting for the costs and profits. Party A accepts the
supervision of Party B and C.

2.After Party A recovers its investment in the Advance Funds from the selling of
the wood ear mushroom, the remaining profits will be distributed between Party A
- 50%, Party B - 40% and the Party C - 10%.

 



 

 

 

IV. Price, Quantity and Payment

 

1.Price: Sales price of wood ear mushroom is set according to the actual market
price, or the price agreed upon by the three parties and to sell by Party A.
Land lease, raw materials, labor and other related expenses will be recorded to
the cost of wood ear mushroom plantation. The expenses of plant and equipment
will not be included into the cost.

2.Expected output volume: 380,000 kg.

3.Payment method: In the cases of Party A confirm the acceptance for the
purchasing of 8.3 million bags of raw materials by Party B and C, Party A will
disburse the advance funds to Party B and C, and supervise the use of funds.

 

V. Rights and Obligations of Party A

 

1.Party A will provide advance funding of RMB 10,000,000 (the “Advance Funds”)
to be used for the purchase of raw materials for the project.

2.Party A will be responsible for the sales of wood ear mushroom.

3.Party A has the right to inspect and to monitor the plantation process, and to
correct any inappropriate situation during the process.

4.After the expiration of the contract, under the same conditions, Party B and C
have the first choices if Party A intends to choose new partners for this
project.

 

VI. Rights and Obligations of Party B

 

Party B must ensure the raw materials supply for wood ear mushroom plantation,
and be responsible for the overall management. Party B also needs to ensure the
quality of produced wood ear mushroom to meet with the national standards of
People's Republic of China GB/T 6192-2008

 

VII. Rights and Obligations of Party C

 

1.Party C will provide land, plant, and equipment for wood ear mushroom
plantation, and purchases raw materials on behalf of Party A. Party C also
provide the cost details to Party A which will be recorded to the cost of wood
ear mushroom plantation project.

2.Party C must to strictly follow the quality standards and operating
instructions to plant wood ear mushroom which will be guaranteed to be green and
pollution-free.

3.Party C must to ensure to produce 380,000 kilograms wood ear mushroom that
comply with the requirements of the contract before autumn of the year. Party A
shall have the first priority to sell these wood ear mushrooms.

4.Party C must to plant, maintain and manage the wood ear mushroom strictly
followed with the requirements established by Party A, and to complete each
process on time that is designed into the quality standard. Party C needs to
report to the Party A and B immediately if any disease was detected.

 



2

 

 

5.Party A will be responsible for selling the wood ear mushroom at market price.
Party B and C are not permitted to sell wood ear mushroom that is produced from
the project without the prior approval from Party A. If Party B and C sell the
wood ear mushroom produced from the project without the permission from Party A,
they should pay 50% of the total proceeds to Party A as a penalty. Party A has
the right to terminate the contract immediately and all of the rest sales
revenue will belong to Party A.

 

VIII. Liability for Breach

 

1.If Party B and C are unauthorized to modify or terminate this contract during
the cooperation term, all of the revenues and assets generated from the project
will be attributable to Party A.

2.As a result of losses to other parties caused by the default of one party, the
responsible party should fully compensate the losses of other parties. The
responsible party should pay 50% liquidated damages to other parties.

3.If one party cannot perform the contract due to the force majeure factors, the
party shall promptly notify the other parties and provide the related proof
material. Based on the impact of the force majeure factors, the party will be
partially or entirely exempted from its responsibilities in the project, except
otherwise stipulated by law.

 

IX. Others

 

1.Regarding to the outstanding issues, all the parties shall resolve them
through negotiation. Any dispute arises from the performance of this contract
should be settled through friendly negotiation by all the parties. If not,
arbitration should be considered and the arbitration resolution will be the
final result.

2.The contract is executed in triplicate, one for each party. All of them have
the same legal effectiveness. The Contract will be effective from the date of
signed and sealed by legal representatives of each party, and terminated upon
the completion of the project.

 

Party A: Harbin Yew Science and Technology Development Co., Ltd.

Party B: Wuchang Xinlin Forestry Co., Ltd.

Party C: Yuanlin Guo, Fei Wang, Hui Geng, Peibao Liu, Lizhi Sun, Zhimin Wang,
Yan Wang, Jixiang Wang, Cai Wang, Mingjun Cui, Lianchun Ma, Chunping Wang, Yuxin
Yin, Fengxia Ji, Dongshui Ji

 

April 20, 2015

 

 

3



 

 